Citation Nr: 0028962	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  98-10 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1.  Entitlement to service connection for depression, claimed 
as secondary to service connected left knee disability.

2.  Whether the notice of disagreement (NOD) with an April 
1996 rating decision that denied entitlement to secondary 
service connection for right knee and left hip disorders was 
timely filed.  

3.  Entitlement to service connection for urinary tract 
stricture.

4.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to April 
1974.  This appeal arises from March 1998 and subsequent 
rating decisions of the Department of Veterans Affairs (VA), 
North Little Rock, Arkansas, regional office (RO).

The issues of entitlement to service connection for urinary 
stricture and entitlement to a total disability evaluation 
based on individual unemployability will be discussed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  Depression has not been shown to be causally related to 
the veteran's service connected left knee disability.

2.  Notice of the RO's April 1996 rating decision that denied 
the veteran's claim for secondary service connection for 
right knee and left hip conditions was issued to the veteran 
on May 3, 1996.

3.  The veteran's NOD, which was received at the RO in April 
1998, was not filed within one year of the May 3, 1996, 
notification of the April 1996 rating decision.





CONCLUSIONS OF LAW

1.  The veteran's current depression is not due to or the 
proximate result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110 (West 1991); 38 C.F.R. § 3.310(a) 
(1999).

2.  The appeal as to the question of timeliness of the NOD to 
the April 1996 rating decision in which the RO denied the 
veteran's claim for secondary service connection for right 
knee and left hip conditions is denied.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Depression- Secondary Service Connection

The law provides that service connection will be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  In pertinent part, service connection has been 
granted for chondromalacia and degenerative arthritis of the 
left knee.

The veteran contends that his current depression is a result 
of his service connected left knee disability.  The service 
medical records show no treatment for psychiatric complaints.  
A VA psychiatric examination in June 1974 found "no NP 
disease."  The veteran suffered a cervical spine injury in a 
workplace accident in June 1985 that resulted in a herniated 
nucleus pulposus and bulging disc.  

The record contains an April 1998 letter written for 
Workman's Compensation purposes by Raymond R. Remmel, M.D., 
the veteran's psychiatrist.  The "date of injury" was noted 
as "6/26/1985."  Dr. Remmel stated that he had treated the 
veteran since July 1994 for recurrent depression and 
dysthymia, and that the veteran continued to have 
difficulties with sleep, low self-esteem, feelings of 
hopelessness and despair, occasional suicidal ideation, loss 
of interest in life, frank anhedonia, poor concentration and 
poor memory skills.  "These emotional changes apparently 
started at or around the time of his accident and have 
continued somewhat unabated."  

A second letter, dated in October 1998, from Dr. Remmel 
attempted to clarify the first letter.  He stated:  "I was 
and continue to refer to his injury of June 27, 1985.  He was 
working for the post office at that time in the GMF.  He 
evidently suffered a significant injury after a slip and fall 
on a spill at that facility.  It is evident from his 
extensive record that this was the beginning of all his 
difficulties."

Outpatient psychiatric treatment records dated from 1994 to 
1998 do not indicate any relationship between the veteran's 
depression and his service connected left knee disorder.  The 
veteran complained of frustration stemming from the handling 
of his disability claim by his former employer, the U.S. Post 
Office.  

Neither of the medical opinions of record that address the 
issue of causation indicates that there is a relationship 
between the veteran's service connected left knee disability 
and his current depression.  In fact, the veteran's treating 
psychiatrist has twice attributed the onset of the veteran's 
depression to the June 1985 workplace injury.  Consequently, 
the Board finds that the preponderance of the evidence is 
against a finding of service connection for depression on a 
secondary basis.  38 U.S.C.A. §§ 1101, 1110 (West 1991); 38 
C.F.R. § 3.310(a) (1999).

Timeliness of NOD of April 1996 Rating Decision

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  Pursuant to applicable law and regulation, an 
appeal to the Board consists of a timely filed NOD in writing 
and, a timely filed substantive appeal received in response 
to a statement of the case (SOC).  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.200 (1999).  The claimant has one year from the 
date of notification of the rating decision to file a NOD to 
initiate the appeal process.  38 U.S.C.A. § 7105(b)(1); 
20.302.

In the case on appeal, the RO denied the veteran's claim for 
secondary service connection for right knee and left hip 
conditions in an April 27, 1996 rating decision.  The RO then 
issued written notice to the veteran of the denial by 
correspondence dated May 3, 1996.  A NOD on those issues was 
not received until April 1998, more than one year after the 
date of notification of the April 1996 rating decision the 
appellant sought to appeal.

If there is a failure to comply with the law or regulations, 
it is incumbent upon the Board to reject the application for 
review on appeal.  38 U.S.C.A. §§ 7105, 7108.  As the veteran 
failed to submit a timely NOD with respect to the April 1996 
rating decision in which the RO denied the veteran's claim 
for secondary service connection for right knee and left hip 
conditions, and the Board does not have jurisdiction to 
review the underlying claim, the appeal must be denied.


ORDER


Service connection for depression, claimed as secondary to 
service connected left knee disability, is denied.

The notice of disagreement with an April 1996 rating decision 
that denied entitlement to secondary service connection for 
right knee and left hip disorders was not timely filed.


REMAND

The veteran contends that he has urinary tract stricture that 
began during service.  The veteran was treated during service 
for chronic prostatitis from 1971 to 1973.  Gonococcal 
urethritis was noted in December 1972.  Following service, in 
November 1993, the veteran reported hematuria.  Urethral 
stricture was noted, with a reported history that this was 
secondary to gonorrhea in 1972, and that the veteran had 
performed self-dilation in the past.  Urinary stricture was 
noted in January 1994; an IVP at that time was within normal 
limits.  The veteran was seen with microscopic hematuria and 
right flank pain in February 1997.  Possible stone was noted 
at that time.  

The Secretary shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  H.R. 4205, the Floyd D. Spence National Defense 
Authorization Act for FY 2001, Title XVI, Subtitle B, § 1611 
(October 30, 2000).  

It is not clear from the record as it now stands whether the 
veteran currently has a urinary tract stricture.  Prior to 
its consideration of the merits of the case, the Board is of 
the opinion that the veteran should be examined in order to 
confirm that the veteran currently has a urinary tract 
stricture and to obtain a medical opinion as to the 
likelihood that any current urinary tract stricture is 
causally related to the gonococcal urethritis shown during 
service in 1972.   

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  

Additionally, in a rating decision dated in April 1999, the 
RO denied the veteran's claim for a total rating based on 
individual unemployability.  In May 1999, the veteran 
submitted a VA Form 9 which, inter alia, expressed 
disagreement with the decision on that issue.  As that form 
was received with one year of notice of the April 1999 rating 
decision, the Board construes the May 1999 Form 9 as a timely 
notice of disagreement with respect to the individual 
unemployability decision.

In such cases, there is authority determining that the 
appellate process has commenced and that the appellant is 
entitled to a statement of the case on the issue.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).

In this case, while the Board does not have jurisdiction to 
decide the issue under the aforementioned guidance, the issue 
of entitlement to a total rating based on individual 
unemployability is to be remanded to the RO for additional 
action.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  In view of the 
foregoing, the case is remanded to the RO for the following:

1.  The veteran should be scheduled for 
an examination by a VA urologist.  All 
indicated tests are to be performed.  The 
examiner is requested to provide an 
opinion as to the nature and extent of 
any current urinary tract pathology, 
including stricture, and the likelihood 
that any such pathology, if present, is 
causally related to the inservice 
findings of gonococcal urethritis noted 
during 1972.  It is requested that the 
examiner, in expressing an opinion as to 
a causal relationship, use phrases such 
as "likely," "as likely as not" or 
"unlikely."  If the examiner cannot make 
such a determination, he or she should so 
state and give reasons why.  The entire 
claims folder, including the service 
medical records with particular reference 
to the findings noted above, and a copy 
of this REMAND must be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner must provide a 
comprehensive report including complete 
rationale for all conclusions reached.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If the examination 
report does not include fully detailed 
test results and rationale for the 
requested opinions, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

3.  Following the above, the RO should 
readjudicate the veteran's claim for 
service connection for urinary tract 
stricture based on the additional 
evidence obtained.

4.  The RO should, in accordance with 
applicable procedures, consider whether 
the veteran merits a total rating based 
on individual unemployability.  If the 
benefit is not granted, the RO should 
issue a statement of the case addressing 
the issue of entitlement to a total 
rating based on individual 
unemployability and provide the 
appropriate law and regulations.

5.  The RO should, with the promulgation 
of the statement of the case, inform the 
veteran that to complete the appellate 
process with respect to his claim for 
individual unemployability he should 
complete a timely VA Form 9, Substantive 
Appeal, and forward it to the RO.

Thereafter, the case should be returned to the Board for 
appellate review.  No action is required of the appellant 
until he is notified.  No opinion as to the outcome in this 
case is intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 



